UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4589


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERTO ROBLES CARLOS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Thomas David Schroeder,
District Judge. (1:08-cr-00366-JAB-11)


Submitted:   July 27, 2010                 Decided:   August 23, 2010


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd A. Smith, LAW FIRM OF TODD A. SMITH, Graham, North
Carolina, for Appellant. Sandra Jane Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alberto Robles Carlos pled guilty pursuant to a plea

agreement      to     one   count    of      conspiracy       to     distribute       cocaine

hydrochloride,         in     violation         of     21     U.S.C.        §§     841(a)(1),

(b)(1)(A),      846     (2006).         At    sentencing,          Carlos      received     the

benefit of the safety valve under U.S. Sentencing Guidelines

Manual    § 5C1.2       (2008),      and     was     sentenced       to   ninety      months’

imprisonment, below the statutory minimum of ten years.                                     His

counsel filed a brief under Anders v. California, 386 U.S. 738

(1967), certifying there are no meritorious issues for appeal,

but raising for the court’s consideration whether the sentence

was    reasonable.          Carlos    did     not     file    a    pro    se     supplemental

brief. The Government also did not file a brief.                          We affirm.

               We have reviewed the Rule 11 colloquy and conclude

that Carlos’ guilty plea was knowing and voluntary and that the

district court complied with Rule 11.                         Accordingly, we affirm

the conviction.

               We   review    a     sentence         for    reasonableness         under    an

abuse-of-discretion standard.                  Gall v. United States, 552 U.S.
38, 51 (2007).          This review requires appellate consideration of

both     the    procedural        and        substantive          reasonableness       of    a

sentence.       Id.    As to procedural reasonableness, this court must

assess    whether       the    district        court        properly      calculated        the

guidelines      range,      considered        the     18    U.S.C.    §     3553(a)    (2006)

                                               2
factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                               Id.; see also

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (“[A]n

individualized       explanation         must      accompany         every       sentence.”);

United    States    v.    Carter,       564 F.3d 325,    330    (4th       Cir.    2009)

(same).      An extensive explanation is not required as long as

this court is satisfied “‘that the district court has considered

the parties’ arguments and has a reasoned basis for exercising

its own legal decision making authority.’”                              United States v.

Engle, 592 F.3d 495, 500 (4th Cir. 2010) (quoting Rita v. United

States, 551 U.S. 338, 356 (2007) (alterations omitted)).

            We     conclude      that    the      district      court’s          sentence    was

both   procedurally       and     substantively              reasonable.           The     court

adequately       stated    its     reasons         for       imposing       a    ninety-month

sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Carlos’ conviction and sentence.                               This court

requires that counsel inform Carlos, in writing, of the right to

petition    the    Supreme      Court    of       the    United      States       for    further

review.      If    Carlos      requests       that       a   petition       be     filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this     court      for      leave     to       withdraw    from

representation.       Counsel’s motion must state that a copy thereof

                                              3
was served on Carlos.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4